Sykes, P. J.,
delivered the opinion of the court.
The appellees’ complainants in the chancery court, by their bill seeks to enjoin the issuance and sale of school bonds of the appellant consolidated school district. A temporary injunction was duly issued, the bill was answered, and a motion to dissolve the temporary injunction was heard on bill, answer, and oral testimony. An order by the court was entered, overruling the motion, and an appeal granted to this court.
The uncontradicted testimony taken upon the hearing of this motion shows that the election was held at four voting precincts in the county, and that only one of these precincts is located within tbe boundaries of the consolidated school district, and that at the time of the election there was also located within this district a schoolhouse. Chapter 194, Laws of 1916 (section 4004, Hemingway’s Code), expressly provides that in any case where it becomes necessary to hold am election affecting any question to be submitted to the qualified electors in any consolidated,school district, such election shall be held at the schoolhouse of said district, or, if there is no schoolhouse, the election shall be held at a convenient place designated by the trustees of the school. In the cases of Barrett et al. v. Cedar Hill Consolidated School District et al., 123 Miss. 370, 85 So. 125, and Edwards et al. v. Board of Supervisors of Bolivar County, 124 Miss. 165, 87 So. 8, the court held that an election under this act was void when not held at a schoolhouse within the boundaries of the consolidated school district when there was a schoolhouse located therein.
It is the contention of the appellant that this act is repealed by chapter 207, Laws of 1920, p. 282. This chapter of the Laws of 1920 deals generally with the issuance of county bonds, the bonds of separate and consolidated school districts, and the bonds of road districts.,. It generally prescribed how elections are to be ordered and held under that act. The conclusion of section 2 of the act, which *853deals with the ordering and holding of elections, provides that: “Such election 'shall be held as far as practicable in accordance with the law regulating general elections in this state.”
The appellants contend: That since general elections are held at regular voting precincts, necessarily the place designated for holding the election of a consolidated school district at the schoolhouse is repealed. By section 6 of this act it is provided that all acts and parts of acts in conflict with it are repealed. That since an election cannot be held at the regular voting precincts and at the schoolhouse only at the same time, these acts are in conflict and that the former act is repealed. It will be noted, however, that chapter 207, Laws of 1920, is dealing generally with the issuance of county bonds, and, among others, those of consolidated school districts, and that it provides that: “Such election shall be held as far as practicable in accordance with the law regulating general elections in this state.”
We think by the use of this language it was only meant that these elections should conform as far as practicable with general elections in those methods not explicitly provided for in other acts. In this case this election should have been held as far as practicable in accordance with the law regulating general elections in this state where the specific law is silent. The specific law requires the elections to be held at the schoolhouse and the elections must be held there, and should conform in other respects to the laws relating to general elections. It was not practicable to have held this election at the voting precincts because the specific law designated the schoolhouse as the proper place for holding the election. The legislature was careful to provide in this act that these elections were only to be held as far as practicable in accordance with the laws relating to general elections, meaning thereby that it was not intended to repeal laws relating to specific elections which expressly in part provided for the manner and mode in which the elections were to be held. It is only where these *854other laws are silent upon these questions that they are to be held in accordance with the laws relating to general elections.
It follows that the order of the chancellor was correct in overruling the motion.

Affirmed and remanded.